Ames, J.
The assurances given to the defendant by the officer in whose custody he was brought from New York were of such a character that any confession which the defendant might have made during the journey, would have been inadmissible in evidence against him. It would have been a clear case of a confession obtained under such inducements that it could not be received. The ground for not receiving such evidence is that it is considered as made under a bias, and cannot safely be relied upon as a free and voluntary confession. Commonwealth v. Morey, 1 Gray, 461. The bill of exceptions shows that the defendant made no confession daring the journey, but that on the next day and while in the custody of another officer he made certain admissions, which were received by the court as evidence at the trial. If what the defendant said in this conversation with the second officer was so connected with the inducement held out by the first officer as to be a consequence of it, and to have been produced by it, injustice was done to him by allowing it to be given in evidence, without further explanation and caution than appears to have been given. In 2 Stark. Ev. 49, it is laid down that “ where a confession has once been induced by such means,” (threats or promises,) “all subsequent admissions of the same or of the like facts must be rejected, for they may have resulted from the same influence.” The question of course must be, was the improper influence or inducement the cause of the confession.
The case finds that the evidence against the defendant was wholly circumstantial, and confined to his conduct and the statements made by him to the police officers, after his arrest. In such a state of things, under the rule as recognized in Commonwealth v. Cuffee, 108 Mass. 285, the statements to the second officer were admissible; but the jury should have been instructed that if an inducement in the shape of promises or threats had been brought to bear upon him by an officer, it would be their duty to allow no weight or influence against the prisoner to any statements which he afterwards made to another officer, provided they were satisfied that these statements were made under the influence, and as the result and consequence, of such inducement; and that the length of the interval between the two, the opportunity the de *438fendant might have had for consideration, and the. surrounding circumstances generally, were all to be taken into account in estimating the duration and effect of such previous inducement. State v. Potter, 18 Conn. 166. Sherrington’s Case, 2 Lewin, 123. Rex v. Cooper, 5 C. & P. 535. Commonwealth v. Taylor, 5 Cush. 605. Exceptions sustained,